

113 SRES 280 ATS: Recognizing the 40th anniversary of the withdrawal of United States combat troops from the Vietnam War and expressing renewed support for United States veterans of that conflict.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 280IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Thune (for himself, Mr. Baucus, and Mr. McCain) submitted the following resolution; which was referred to the Committee on Foreign RelationsNovember 7, 2013Committee discharged; considered and agreed toRESOLUTIONRecognizing the 40th anniversary of the
		  withdrawal of United States combat troops from the Vietnam War and expressing
		  renewed support for United States veterans of that conflict.Whereas the United States Armed Forces supported the cause
			 of freedom in South Vietnam between October 1955 and May 7, 1975, beginning
			 with the commencement of the Military Assistance Advisory Group, Vietnam, with
			 many servicemembers making the ultimate sacrifice;Whereas the United States carried out its first combat
			 mission in Vietnam on January 12, 1962;Whereas a total of 8,744,000 personnel served worldwide
			 during the Vietnam War era, including 4,368,000 in the United States Army,
			 1,842,000 in the United States Navy, 794,000 in the United States Marine Corps,
			 and 1,740,000 in the United States Air Force;Whereas the number of United States servicemembers
			 deployed in theater rose to a peak of 543,482 in April 1969;Whereas 1,857,304 men entered military service through the
			 Selective Service System between August 1964 and February 1973;Whereas, of the 58,220 casualties of United States
			 personnel, 47,434 were battle deaths;Whereas 153,303 wounded United States servicemembers
			 required hospital care;Whereas an additional 150,341 wounded United States
			 servicemembers did not require hospital care;Whereas 2,646 United States servicemembers went missing in
			 action during the Vietnam War, of whom 1,645 are still unaccounted for;Whereas 725 United States servicemembers were taken as
			 prisoners of war, with 64 dying while in internment;Whereas the Paris Peace Accords, signed on January 27,
			 1973, put an end to the direct intervention of the United States in the Vietnam
			 War; andWhereas the last United States combat troops left South
			 Vietnam 2 months later in the spring of 1973: Now, therefore, be itThat—(1)the Senate honors
			 the 40th anniversary of the withdrawal of United States combat troops from the
			 Vietnam War;(2)the Senate renews
			 its support for United States veterans of that conflict; and(3)when the Senate
			 adjourns today, the Senate will stand adjourned as a further mark of respect to
			 the memory of United States servicemembers who have given their lives in the
			 name of service to the United States.